Case: 17-10926      Document: 00514449012         Page: 1    Date Filed: 04/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-10926                                FILED
                                  Summary Calendar                          April 27, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KENYAN DEON BUCHANAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-39-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Kenyan Deon Buchanan appeals his conviction of possession of a firearm
by a convicted felon in violation of 18 U.S.C. §922(g)(1). He has filed an
unopposed motion for summary disposition of his appeal, conceding that his
arguments raised for the first time on appeal are foreclosed by this court’s
precedents. He raises the arguments solely to preserve them for possible
further review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10926    Document: 00514449012     Page: 2   Date Filed: 04/27/2018


                                 No. 17-10926

      Although Buchanan argues that § 922(g) is unconstitutional because it
regulates conduct that falls outside of the Commerce Clause in the Article I,
§ 8, of the Constitution, we rejected that argument in United States v. Alcantar,
733 F.3d 143, 145-46 (5th Cir. 2013). Further, while Buchanan contends that
this court’s construction of §922(g) is contrary to the plain language of the
statute, we have held that evidence that “the firearm traveled in or affected
interstate commerce” suffices to establish the interstate-commerce “nexus”
required by § 922(g)(1). United States v. Gresham, 118 F.3d 258, 265-66 (5th
Cir. 1997). We have also rejected the arguments, like Buchanan’s, that a
conviction under § 922(g) requires proof that a defendant knew that the
firearm he possessed had traveled in interstate commerce and that he was a
prohibited person. United States v. Butler, 637 F.3d 519, 524 (5th Cir. 2011);
United States v. Rose, 587 F.3d 695, 705-06 (5th Cir. 2009).
      Accordingly, because summary disposition is appropriate, Buchanan’s
unopposed motion for summary disposition is GRANTED, and the district
court’s judgment is AFFIRMED.          See Groendyke Transp., Inc. v. Davis,
406 F.2d 1158, 1162 (5th Cir. 1969).




                                        2